Citation Nr: 1225422	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  10-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The served on active duty from September 1956 to September 1958.   

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO denied service connection for hearing loss and tinnitus.  The Veteran filed a notice of disagreement (NOD) in July 2009.  A statement of the case (SOC) was issued in November 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In March 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

During the Board hearing, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

For reasons expressed below, these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims for service connection for hearing loss and tinnitus is warranted.

The Veteran is claiming that he has hearing loss and tinnitus as a result of his active duty service.  He has alleged he was exposed to acoustic trauma as a result of a grenade explosion during training and also as a result of his performing duties as a pioneer blowing things up.  A service personnel record documents that the Veteran's military occupational specialty was General Supply Specialist.  There is no evidence that the Veteran received any specialized training in handling explosives.  There is post service evidence documenting that the Veteran was exposed to acoustic trauma while serving as a police officer for approximately 30 years after discharge.  

Reports of private and VA audiological evaluations, beginning in January 1986, appear to document the presence of hearing loss to the extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2011). 

Tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, however, the record does not clearly indicate whether the Veteran currently has, or at any time pertinent to this appeal has had,  tinnitus..  A clinical record dated in October 2007 lists tinnitus as being an active problem, although the Veteran denied having tinnitus in June 2008 and in July of 2008.  He informed a clinician at that time that he had had temporary ringing in the ears for a few days after a grenade explosion, which resolved.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) ( 2002); 38 C.F.R. § 3.159 (2011) McLendon v.  Nicholson, 20 Vet. App. 79  (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Board finds that, in this case, the record reflects current existence of hearing loss and possibly tinnitus, the Veteran's assertion that had in-service exposure to acoustic trauma, as well as his assertions that his hearing loss and tinnitus each had its onset during service.  However, the Veteran has not been afforded a VA examination to obtain determine whether he has  hearing loss and/or tinnitus that is medically-related to his active duty service, to include the alleged noise acoustic trauma therein.  

Under these circumstances, the Board finds that medical examination and an opinion by an audiologist, or ear, nose and throat (ENT) physician-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83. 

Hence, the RO should arrange for the Veteran to undergo VA examination by an ear nose and throat (ENT) physician, or an audiologist, with appropriate testing, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, may result in denial of the claims for service connection for hearing loss and tinnitus (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file a copy of the notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information/evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims for service connection for hearing loss and tinnitus that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records/responses received are associated with the claims file, or a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo a VA examination, by an ENT physician or an audiologist, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Audiometric and speech discrimination testing should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran currently has hearing loss in one or both ears to an extent recognized as a disability for VA purposes, as well as whether currently experiences unilateral or bilateral tinnitus. 

Then, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in- and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise acoustic trauma, as alleged. 

In rendering each requested opinion, the examiner should consider and discuss all pertinent objective evidence (to include the post-service audiological records) and lay assertions, to include as regards both the alleged in-service acoustic trauma and post-service noise exposure from the Veteran's 30 years as a policeman.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

4.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the appointment(s) sent to him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



